Citation Nr: 1455611	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  06-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Propriety of the rating reduction for instability associated with service-connected right retropatellar pain syndrome with pain and limited range of motion, from 30 percent to 10 percent, effective August 1, 2007.

2.  Entitlement to an initial separate rating in excess of 10 percent for service-connected right retropatellar pain syndrome with pain and limited range of motion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. J.O.

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserve from October 1985 to April 1986.  He thereafter served on active duty in the United States Army from September 1990 to November 1993.  His military records show that his overseas deployments were entirely in Western Europe and that he did not ever serve in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a June 2005 rating decision, the Veteran's claim, inter alia, for a TDIU was denied.  Thereafter, a May 2007 rating decision decreased the previously established 30 percent rating for instability associated with his service-connected right retropatellar pain syndrome with pain and limited range of motion to 10 percent, effective as of August 1, 2007.  [The rating schedule provides for rating a knee disability on the basis of instability and assigning a separate rating on the basis of limitation of motion without violating the rule contained in 38 C.F.R. § 4.14 against pyramiding.  The VA Office of the General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97 (July 1, 1997).]  Here, the 10 percent rating was based on pain on motion with radiographic demonstration of degenerative changes of the right knee and is thus, essentially, a separate initial rating for right knee impairment due to pain and pain on motion.  The Veteran appeals all of these aforementioned determinations.  

In May 2010 RO hearing before the Board, the Veteran, accompanied by his representative and his spouse, Mrs. J.O., presented testimony in support of his appeal before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  
In September 2010, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development.  Thereafter, the prior ratings at issue were confirmed and continued in a May 2014 rating decision/supplemental statement of the case.  The appeal was recertified to the Board in August 2014, and the case was returned to the Board in September 2014.  The Veteran now continues his appeal.  

(The Board denied the Veteran's claim for service connection for agenesis of the corpus callosum in a September 2010 appellate decision.  This issue is thus no longer part of this appeal.  As to the issue of entitlement to service connection for a chronic low back disability, which had also been appealed by the Veteran, the Board remanded this matter for additional development in its September 2010 remand.  Subsequently, service connection for lumbar strain was granted by the RO in a May 2014 rating decision.  That claim is thus no longer part of this appeal.)

For the reasons that will be further discussed in the REMAND portion of this decision, the issue of entitlement to a TDIU is REMANDED to the RO/AOJ.  The Veteran and his representative will be notified by VA if any further action on their part is required.


FINDINGS OF FACT

1.  The rating reduction, from 30 percent to 10 percent, effective August 1, 2007, for instability associated with service-connected right retropatellar pain syndrome with pain and limited range of motion did not comport with applicable statutes and regulations.

2.  For the period commencing August 1, 2007, onwards, the service-connected right retropatellar pain syndrome has been manifested by pain and pain on motion and use, with the presence of early degenerative changes on X-ray imaging, full extension to zero degrees and limitation of flexion to no less than 110 degrees due to onset of pain, including after repetitive use.

CONCLUSIONS OF LAW

1.  The 30 percent rating for instability associated with service-connected right retropatellar pain syndrome with pain and limited range of motion is restored, effective August 1, 2007, because the reduction to 10 percent was improper and void ab initio.  38 U.S.C.A. §§ 1155, 5112, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 19.29 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent have not been met for right retropatellar pain syndrome with pain and limited range of motion for the period from August 1, 2007, onwards.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257-5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of the rating reduction for service-connected right retropatellar pain syndrome with pain and limited range of motion, from 30 percent to 10 percent, effective August 1, 2007.

Before addressing the merits of the claim, the duties to notify and to assist claimants must be addressed.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, in the present appeal, discussion of these duties is not necessary with respect to the issue of propriety of the rating reduction for a right knee disability.  The benefits sought, deeming the reduction void and restoring the previous 30 percent rating, is granted herein.  It thusly follows that all errors committed with respect to the duty to notify, the duty to assist, or both (at least pursuant to the laws and regulation cited above) were harmless.

VA handles cases so as to produce the greatest degree of stability in ratings.  38 C.F.R. § 3.344(a) (2014).  A variety of requirements thus must be met in order to reduce a rating.  Where a rating reduction is considered warranted and the lower rating would not result in a decrease or discontinuance of compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  Where, as here in the present case, there would be a decrease or discontinuance, proper procedure begins with the issuance of a rating proposing the reduction and setting forth the material evidence and reasons for it.  38 C.F.R. § 3.105(e) (2014).  The veteran must then be notified in writing that he may timely request a predetermination hearing and/or present evidence against the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2014).  If the reduction still is found warranted after consideration of any such hearing and evidence, a final rating action setting forth the material evidence and reasons for it is to be issued.  38 C.F.R. §§ 3.105(e), (i)(2).

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344(c) (2014); Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, as in the present case on appeal, there must be demonstrated sustained material improvement.  38 C.F.R. § 3.344(a), (b) (2014).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Examinations are compared to determine whether it exists.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those forming the basis of a reduction must be thorough.  Brown, 5 Vet. App. at 413 (1993).  Other medical indicators as well as non-medical indicators of improvement also are for consideration.  Faust v. West, 13 Vet. App. 342 (2000).  Post-reduction evidence further is for consideration, although the reduction must be supported by the evidence when made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The law governing ratings is applicable to reducing a rating.  Brown, 5 Vet. App. at 413 (1993).  This includes, if two ratings are potentially applicable, assigning the higher rating if the criteria for it are more nearly approximated and the lower rating otherwise.  38 C.F.R. § 4.7 (2014).  It also includes resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating reduction generally is void ab initio where relevant law, whether for reductions in particular or just for ratings, is not followed.  Greyzck v. West, 12 Vet. App. 288 (1999); Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One exception is a mere miscalculation of the effective date, which is the last day of the month in which a 60 day period following notification of the reduction expires.  38 U.S.C.A. § 5112(b)(6) (West 2014); 38 C.F.R. § 3.105(i)(2) (2014); VAOPGCPREC 31-97 (Aug. 1997).

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2 (2014).  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3 (2014).  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6 (2014).

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Only the most relevant evidence need be discussed, even though all the evidence must be reviewed. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). This includes evidence dated beginning one year prior to an increased rating claim [38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014)]-as well as evidence dated even earlier that sheds light on the disability during the timeframe on appeal [38 C.F.R. § 4.1 (2014)].

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59 (2014).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2014).  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's right knee disability, diagnostically rated as right retropatellar pain syndrome with pain and limited range of motion (to include degenerative changes), has been assessed using Diagnostic Codes 5257, 5260, 5261, and 5010-5260 thereunder.  In addition to these, all other potentially applicable Diagnostic Codes must be considered.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The exception is when the rating under a particular Diagnostic Code is protected because it has been in effect for 20 or more years, which is not the current situation in this specific case.  38 C.F.R. § 3.951(b) (2014); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Diagnostic Code 5010 addresses arthritis due to trauma.  It calls for assessment as degenerative arthritis.  Degenerative arthritis (hypertrophic or osteoarthritis) is the subject of Diagnostic Code 5003.  It, like traumatic arthritis, requires establishment by X-ray findings.  Rating on the basis of limitation of motion under the appropriate Diagnostic Code(s).  If that results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  There must be objective confirmation in this regard with findings such as swelling, muscle spasm, or painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 5 degrees merits a noncompensable rating.  A 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.  Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability.  A 10 percent rating is for slight impairment.  A 20 percent rating is for moderate impairment, and the maximum 30 percent rating is reserved for severe impairment.

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The rating for such is 20 percent.  Diagnostic Code 5259 establishes a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 calls for a 10 percent rating for genu recurvatum.

Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14 (2014).  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis or limitation of motion and for some other condition.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

As relevant, a 30 percent rating for the service-connected chronic right knee disability was assigned on the basis of clinical evidence of severe recurrent subluxation or lateral instability and had been in continuous effect from March 1999 until it was reduced to 10 percent, effective August 1, 2007, by action of the May 2007 rating decision on appeal.  Thus, the 30 percent rating has been in continuous effect for well over 5 years and, per the applicable VA law and regulations, it may only be reduced upon demonstration of sustained material improvement.  

A December 2004 VA orthopedic treatment note shows, in pertinent part, that the Veteran experienced repeated episodes of falling due to right knee joint instability, particularly when he neglected to wear a supportive knee brace that was prescribed to him, which was noted to be a frequent occurrence.  He was advised by the treating physician to remember to wear his knee brace to reduce his falls.  

On its own initiative, VA examined the Veteran's right knee in May 2006.  The Veteran reported that he experienced subjective symptoms of severe knee joint pain (characterized as 6 out of 10, with 10 being the worst pain on a pain scale of 1 - 10), with weakness, stiffness and swelling, heat and redness, joint instability and lack of endurance.  Objective findings obtained on examination show range of motion of zero degrees extension with no pain and onset of pain at 90 degrees of flexion, with a stable right knee joint but with palpable tenderness of his right medial collateral ligament and sub-patellar tenderness with motion of the patella. He was noted at the examination to be using a walker and a motorized wheelchair for personal mobility at home and also that he was prescribed a narcotic, hydrocodone, to relieve his pain. 

Based on the May 2006 examination, in a September 2006 rating decision the RO proposed to reduce the Veteran's 30 percent evaluation for right knee retropatellar syndrome to 10 percent.  The Veteran was notified of the proposed rating reduction in correspondence dated in September 2006, which would reduce his combined disability evaluation at the time from 60 percent to 40 percent, resulting in a commensurate and significant reduction in monetary compensation benefits paid to him.  The Veteran was informed that he could submit evidence to challenge this proposed rating reduction and provided with a 60-day opportunity to do so before the rating reduction would be implemented by VA.  In subsequent correspondence that was received by VA in September 2006, the Veteran expressed disagreement with the proposed rating reduction and requested a hearing to vocalize his challenge, but ultimately cancelled his scheduled hearing in November 2006.  Thereafter, in a May 2007 rating decision, the proposed rating reduction was implemented, effective August 1, 2007.  The 10 percent evaluation was predicated on the Veteran's painful right knee motion with radiographic evidence of degenerative joint disease, per Diagnostic Code 5010-5260. 

On VA examination of his right knee in July 2007, the Veteran reported that he continued to experience constant aching and sharp pain (5 out of 10) with intermittent weakness and instability, with pain aggravated by activity, prolonged standing, and walking.  He reportedly fell frequently because of knee instability, but that he did not require visits to the emergency room for treatment following these falls.  The Veteran used a wheelchair and a walker for personal mobility and was in a wheelchair during the examination.  Range of motion testing revealed right knee extension to zero degrees and flexion to 130 degrees with pain at the extreme of flexion and overall baseline right knee pain with tenderness and guarding.  Although the Veteran's right knee ligaments were apparently normal on testing, the examining clinician stated in his commentary that "[i]n addition to. . . pain and decreased range of motion in the knees. . . [the Veteran] has a great deal of weakness which makes it difficult to fully assess his pain on weight bearing in the knees.  He is very unstable just standing." [Emphasis added.]  

Early degenerative changes of the Veteran's right knee were present on medical imaging studies conducted throughout the pendency of this claim, including on VA examination in July 2007.

The Board has compared the VA examination reports discussed above and finds that the medical record does not reflect a sustained material improvement in the service-connected right retropatellar pain syndrome to have warranted the reduction from 30 percent to 10 percent.  The Board notes that the 30 percent evaluation was predicated on severe right knee instability, per Diagnostic Code 5257, and that the evident basis of the RO decision of May 2007 to reduce this rating was that severe right knee instability was not indicated during the May 2006 medical examination.  Simply put, right knee joint instability was indicated on VA clinical assessment in December 2004, whereas subjective but not objective right knee instability was indicated in a subsequent orthopedic examination in May 2006.  This finding alone is insufficient as evidence demonstrating and actual and sustained material improvement of the stability of the right knee to meet the requirements prescribed in the regulations to support a reduction of a disability evaluation that has been in effect for five years or greater.  To that end, the Board notes that in the report of a subsequent VA examination in July 2007, the examining clinician specifically stated that the Veteran had such significant weakness of his right knee that it was difficult to fully assess his pain on weight bearing and that he was very unstable just standing. 

Accordingly, the Board concludes that the evidence of record at the time of the May 2007 rating decision did not support a reduction of the Veteran's rating for the service-connected right knee disability from 30 percent to 10 percent, as sustained material improvement of the instability associated with his knee disorder was not demonstrated.  Therefore, that reduction was not proper, and it is void ab initio.  The 30 percent evaluation for service-connected is accordingly restored, effective August 1, 2007.

II.  Entitlement to an initial rating in excess of 10 percent for service-connected right retropatellar pain syndrome with pain and limited range of motion, for the period commencing on August 1, 2007.

Before addressing the merits of this aspect of the claim on appeal, the duties to notify and to assist claimants must be addressed.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that which VA will try to obtain, and that which the claimant should provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information on how ratings and effective dates are assigned also must be provided.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

A May 2008 letter was provided to the Veteran, which contained information about the general and specific criteria for establishing an increased rating, the evidence required in this regard, and how ratings and effective dates are assigned.  The Veteran's and VA's respective duties for obtaining evidence were not addressed, but neither he nor his representative has alleged prejudice in this regard as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Although the notification letter was dispatched to the claimant after the May 2007 rating decision which constitutes the initial adjudication, this timing error was cured by later readjudication via a statement of the case and supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).
With respect to the duty to assist, as suggested by the duty to notify, there is a requirement to aid the claimant in obtaining relevant records.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c) (2014).  A VA medical examination further must be provided or a VA medical opinion obtained when doing so is necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the context of an increased rating, such is necessary when there is no other evidence showing the current severity of the service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

The Veteran's VA treatment records and Social Security Administration (SSA) records have been obtained.  Some of the former were obtained pursuant to the Board's prior remand of September 2010.  VA medical examinations for the right knee were performed in May 2006, December 2010, and May 2012.  This latter examination was in compliance with the Board's remand.  The only examiner who did not review the claims file was the one conducting the May 2006 assessment, but this examiner otherwise was aware of the Veteran's history because he reported it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran was also interviewed about his current state and assessed by each examiner.  The examinations, in sum, are adequate since they contain sufficient detail to make the determination herein.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Significantly, neither the Veteran nor his representative has identified any other necessary development that has not been completed.  There otherwise is no indication of any such development.  Further notice or assistance accordingly is not required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand of September 2010.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Proceeding to make a determination regarding this matter, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).
Of additional preliminary note is that the individual holding a hearing must fully explain the issue(s) on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned identified an increased rating for the right knee as an issue on appeal at the beginning of the May 2010 hearing.  The undersigned did not explain that the level of severity was of primary import.  However, there was no need to since this was obvious from the questions the Veteran's representative asked him in this regard.  Questions regarding where he receives treatment also were asked by the representative.  The undersigned did not suggest the submission of records in this regard because none were noted to be outstanding.

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2 (2014).  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3 (2014).  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6 (2014).

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated beginning one year prior to an increased rating claim [38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014)]-and evidence dated even earlier that sheds light on the disability during the timeframe on appeal [38 C.F.R. § 4.1 (2014)].

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59 (2014).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2014).  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

[The Board references the applicable Diagnostic Codes contained in 38 C.F.R. Part 4 for rating the Veteran's right knee on the basis of pain and limitation of motion, which have already been presented in detail in the analysis of the rating reduction issue discussed above.]

SSA records associated with the claims file show the Veteran was briefly deemed to be disabled for SSA purposes from June 1999 - June 2000.  The SSA records are not pertinent to the issue of the state of the Veteran's right knee disability due to pain and limitation of motion for the period commencing August 1, 2007.

As relevant, VA examination of the Veteran's right knee in May 2006 shows that he presented subjective symptoms of severe knee joint pain with weakness and lack of endurance.  Range of motion testing revealed zero degrees of extension with no pain and onset of pain at 90 degrees of flexion.  He used a walker and a motorized wheelchair for personal mobility at home and also hydrocodone to relieve his pain.

On VA examination of his right knee in July 2007, the Veteran reported that he continued to experience constant aching and sharp pain (5 out of 10) with intermittent weakness and pain aggravated by activity, prolonged standing, and walking.  The Veteran was in a wheelchair during the examination.  Range of motion testing revealed right knee extension to zero degrees and flexion to 130 degrees with pain at the extreme of flexion and overall baseline right knee pain with tenderness and guarding.  The examining clinician determined at the time that the right knee imposed no adverse effect on the Veteran's individual occupational capacity and that he was able to attend to the activities of daily living.  

Early degenerative changes of the Veteran's right knee were present on medical imaging studies conducted throughout the pendency of this claim, including on VA examination in July 2007.

At his May 2010 hearing before the undersigned Veteran's Law Judge, the Veteran and his witness testified, in pertinent part, that his right knee was painful and constantly unstable.  (The instability of the right knee has been duly addressed in the Board's adjudication and full grant of the appellant's claim for restoration of a 30 percent rating for severe right knee instability.)  

VA examination in December 2010 shows that a bony spur on the Veteran's posterior superior right patella was detected on X-ray examination.  The Veteran reported subjective complaints of right knee pain and pain on motion.  He denied receiving hospital treatment for his right knee.  Range of motion testing shows extension of the to zero degrees and onset of pain on flexion at 110 degrees, with mild subpatellar crepitus observed.  Repetitive motion testing did not demonstrate an increase in his reported right knee pain, or an increase in fatigue, weakness, loss of endurance, or incoordination.  The diagnosis was patellofemoral syndrome with secondary chondromalacia.  The examining clinician determined that the Veteran was unable to engage in labor intensive jobs due, in part, to his right knee (with additional vocational impact imposed by his service-connected left knee and non-service-connected congestive heart failure and chronic obstructive pulmonary disease), but that he was capable of sedentary employment that did not involve prolonged standing or walking.  

VA examination in May 2012 shows that the Veteran's range of right knee motion was zero degrees on extension and flexion to 120 degrees, with onset of pain at 110 degrees of flexion, and functional loss on repetitive use testing characterized as pain on movement, weakened movement, and less movement than normal.  Pain and tenderness on palpation of the joint line and soft tissues of the right knee was observed.  The Veteran needed to use a cane, a walker, or a wheelchair for personal mobility.  The occupational impact of his right knee disability was that it limited the Veteran's capacity to perform prolonged walking, standing, and climbing, but that his right knee disability alone did not precluded from being able to secure and pursue gainful employment.

The Board has considered the foregoing evidence and concludes that it does not present a disability picture, as it relates to the Veteran's service-connected right knee, that supports the assignment of an initial evaluation in excess of 10 percent based on impairment due to pain, pain on motion, and limitation of motion.  Objective evidence relevant to the period from August 1, 2007, onwards, shows that the service-connected right retropatellar pain syndrome is manifested throughout this period by pain and pain on motion and use, with the presence of early degenerative changes on X-ray imaging, with full extension to zero degrees and limitation of flexion to no less than 110 degrees due to onset of pain, including after repetitive use.  The demonstrated limitation of right knee motion due to pain on extension and flexion is not compensable under Diagnostic Codes 5260 - 5261.  Thusly, the minimum 10 percent evaluation assigned on the basis of right knee pain and pain on motion with radiographic demonstration of degenerative arthritic changes, per Diagnostic Code 5003-5010, is appropriate and the evidence does not warrant the assignment of a higher evaluation in excess of this.  The claim in this regard is therefore denied.  As the evidence is not in relative equipoise regarding the merits of this issue, the benefit of the doubt is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

(As previously discussed, impairment due to instability of the Veteran's right knee has already been addressed in the adjudication and full grant of the claim for restoration of the 30 percent evaluation for severe instability of the right knee joint, which is the maximum rating provided by Diagnostic Code 5257.) 

III.  Extraschedular consideration.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected right knee disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The United States Court of Appeals for Veterans' Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected right knee disability currently at issue (i.e., right retropatellar pain syndrome with pain and limited range of motion) has presented such an unusual or exceptional disability picture at any time during the pendency of the claim so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his right knee disability.  Although he reported frequently falling due to instability of this joint, he denied needing hospital treatment for his right knee problems.  Furthermore, the evidence indicates that his right knee disability by itself does not render him unable to be gainfully employed in a sedentary capacity.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the right knee disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's right retropatellar pain syndrome with pain and limited range of motion, by itself, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but for the reasons described in the above decision, these higher ratings were denied in each case.  The clinical evidence and medical opinions fail to show that the disability picture created by the right knee disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to the Veteran's service-connected right retropatellar pain syndrome with pain and limited range of motion adequately reflects the state of its impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.


ORDER

The 30 percent rating for instability associated with the service-connected right retropatellar pain syndrome with pain and limited range of motion is restored, effective August 1, 2007.

An initial rating in excess of 10 percent for service-connected right retropatellar pain syndrome with pain and limited range of motion is denied.


REMAND

The Veteran's present claim for a TDIU was received by VA in April 2005.  The most recent VA examination of record that addresses the impact of the Veteran's service-connected disabilities on his employability was conducted in May 2012.  However, during the pendency of the TDIU claim, in a May 2014 rating decision the RO awarded the Veteran service connection and a 10 percent evaluation for lumbar strain, effective from October 2004.  

As service connection for lumbar strain had not yet been awarded at the time of the May 2012 examination, the examining clinician did not consider the contributory effects of the Veteran's lumbar strain on his overall capacity for employment when the clinician rendered his opinion on the matter.  Furthermore, as discussed above, this appellate decision has granted a full restoration of the 30 percent evaluation assigned to the Veteran's right knee disability, thereby increasing his combined rating under 38 C.F.R. § 4.25 (2014) to an eligible level for a TDIU, per 38 C.F.R. § 4.16(a) (2014).  Therefore, given these pertinent changes, the Board finds that a remand of the TDIU claim to the AOJ is appropriate, so that the Veteran may be provided with a new VA compensation examination that considers his individual employability in the context of all his service-connected disabilities in their current evaluations under Part 4 of the rating schedule, including lumbar strain.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The Veteran should be scheduled for an appropriate medical examination to assess the impact of his service-connected disabilities [i.e., adjustment mood disorder with depression, postoperative DeQuervain's tendonitis of the left (minor) wrist, painful scar of the left wrist, left knee strain, retropatellar pain syndrome of the right patella with pain and limited range of motion, and lumbar strain] on his individual employability.  The examining clinician should discuss the degree to which these disabilities, acting singly and in combination, adversely affect the Veteran's individual employability in the context of his educational level, employment history, and vocational background.

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

2.  Notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal with regard to this issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


